Order, Supreme Court, New York County (Sherry Klein-Heitler, J.), entered October 16, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying petitioner an accident disability pension and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that the denial of an accidental pension being the result of a tie vote by the Board of Trustees, the article 78 proceeding must be dismissed since it cannot be said as a matter of law that petitioner’s fall was precipitated by an unexpected event or hazardous condition (see, Matter of Gasparino v Bratton, 236 AD2d 306; Matter of Danyi v Board of Trustees, 176 AD2d 451, 452; Matter of Hallihan v Ward, 169 AD2d 542). Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Mazzarelli, JJ.